      Case 1:20-cv-01371-PAE-BCM Document 23 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    10/06/2020
FREDERICK D. PINA,
              Plaintiff,                            20-CV-1371 (PAE) (BCM)
       -against-
                                                    ORDER
THE UNITED STATES OF AMERICA,
              Defendant.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed plaintiff’s letter to Judge Engelmayer, dated
September 25, 2020 (Dkt. No. 22 at ECF pages 2-3), seeking “adequate time to further study the
Government’s legal papers” and seek an attorney. The Court presumes that the “legal papers” in
question are the motion to dismiss and supporting papers that the government served on plaintiff
at his address of record on September 15, 2020 (Dkt. Nos. 14-17) and re-served on September
22, 2020 (Dkt. No. 21), after numerous items of mail sent to plaintiff’s address of record were
retuned as undeliverable and chambers learned from plaintiff that his mailing address had
changed. (See Dkt. No. 20.)

       It is hereby ORDERED that:

1.     On or before October 15, 2020, plaintiff shall file a Notice of Change of Address
       confirming his mailing address and including his telephone number and email address.
       The form is available on the Court's website at https://nysd.uscourts.gov/node/823. It is
       plaintiff's responsibility, not the Court's or the defendant's, to update the record in this
       action with his correct address and other contact information.

2.     Plaintiff's deadline to respond to defendant's motion to dismiss is EXTENDED to
       October 30, 2020. If plaintiff retains an attorney before that date, his counsel shall
       promptly file a notice of appearance.

       Chambers will mail a copy of this Order to the plaintiff.

Dated: New York, New York
       October 6, 2020                           SO ORDERED.




                                                 ________________________________
                                                 BARBARA MOSES
                                                 United States Magistrate Judge
